 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 1 of 18


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
              Plaintiff,                           )
                                                   )
              vs.                                  )      Case No. 2:16-cr-160
                                                   )
JAMES E. SNYDER,                                   )
                                                   )
              Defendant.                           )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       James Snyder has moved for dismissal of Count 2 of the indictment (solicitation

of bribery), the only count remaining for trial in this case. He argues that his re-trial on

this count would be outside the 70-day window provided by the Speedy Trial Act, and

he asks the Court to dismiss the count with prejudice. Snyder also argues that his re-

trial would violate his constitutional right to a speedy trial. For the reasons stated below,

the Court denies Snyder's motion.

                                        Background

       Snyder is the former mayor of the City of Portage, Indiana. In 2019, he was

convicted by a jury on charges of corruptly soliciting or accepting bribes in relation to the

City's contracts to purchase garbage trucks (Count 2) and corruptly interfering with the

administration of Internal Revenue laws (Count 3). The jury acquitted Snyder on a

charge of corruptly soliciting or accepting bribes in relation to the City's tow list (Count

1). On November 27, 2019, on Snyder's motion, Judge Joseph Van Bokkelen granted a
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 2 of 18


new trial on Count 2.

       Since Judge Van Bokkelen's November 2019 order granting a new trial, several

motions, continuances, and the COVID-19 pandemic have all contributed to delays in

the retrial of Count 2. On November 2, 2020, Snyder asserted his right to a speedy trial

and informed the Court that he intended to file the present motion to dismiss.

                                         Discussion

       Snyder alleges two violations of his speedy-trial rights: a statutory violation and a

constitutional violation. The alleged statutory violation involves the Speedy Trial Act;

the alleged constitutional violation involves the Sixth Amendment.

A.     Statutory right to a speedy trial

       The Speedy Trial Act requires that when a "defendant is to be tried again . . .

following an order [by the trial judge] for a new trial, the trial shall commence within

seventy days from the date the action occasioning the retrial becomes final." 18 U.S.C.

§ 3161(e). If a defendant is not brought to trial within the Act's 70-day period, the

information or indictment "shall be dismissed on motion of the defendant" with or without

prejudice. 18 U.S.C. § 3162(a)(2); see also id. § 3161(e) ("The sanctions of section

3162 apply to [subsection 3161(e)].").

       "To provide courts with the necessary flexibility to accommodate pretrial

proceedings," the Speedy Trial Act allows certain intervals of time between arraignment

and trial to be excluded from consideration under the 70-day limit. United States v.

Hills, 618 F.3d 619, 626 (7th Cir. 2010); see also 18 U.S.C. § 3161(e) (stating that the

"periods of delay enumerated in Section 3161(h) are excluded in computing the time

limitations specified in [subsection 3161(e)])." Among the excluded intervals is any



                                              2
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 3 of 18


"delay resulting from any pretrial motion, from the filing of the motion through the

conclusion of the hearing on, or other prompt disposition of, such motion[,]" 18 U.S.C. §

3161(h)(1)(D), and "[a]ny period of delay resulting from a continuance . . . if the judge

granted such continuance on the basis of his findings that the ends of justice served by

taking such action outweigh the best interest of the public and the defendant in a

speedy trial," id. § 3161(h)(7)(A).

       The period relevant for Snyder's Speedy Trial Act argument is November 27,

2019, when Judge Van Bokkelen granted a new trial, to November 16, 2020, the date

on which the district's chief judge entered the most recent of several orders making

ends-of-justice findings based on the COVID-19 pandemic. When calculating excluded

time for continuances, courts must "count from the day after the case is continued to the

date of the next appearance." United States v. Bell, 925 F.3d 362, 374 n.1 (7th Cir.

2019). But "for motions that are filed and remain pending, the Supreme Court and the

Seventh Circuit count from and including the date the motion was filed through and

including the date it was resolved." Id.; see also 18 U.S.C. § 3161(h)(1)(D) (excluding

“delay resulting from any pretrial motion, from the filing of the motion through the

conclusion of the hearing on, or other prompt disposition of, such motion”).

       The chart below outlines the events that occurred between November 27, 2019

and November 16, 2020. Where applicable, the dates and events include their

corresponding docket entries. When dates in the parties’ briefs conflicted with the dates

recorded on the docket, the Court used the dates recorded on the docket. Numbers in

parentheses concern events that potentially would toll the 70-day period under the Act.




                                             3
    USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 4 of 18


             Date             No. of days                           Event
    Nov. 28 – Dec. 6, 2019          9                       No exclusion applies
    Dec. 7, 2019 – Jan. 20,       (45)        Government requests 45-day continuance to
             2020                            review trial transcripts; Snyder did not object to
                                             the 45-day continuance and agreed to exclude
                                            this time from calculation under the Act (Dkt. no.
                                                                    325)1
      Jan. 21 – 26, 2020           6                        No exclusion applies
      Jan. 27 – 28, 2020          (2)         Defense attorney motion to withdraw (Dkt. no.
                                                                  349, 351)
      Jan. 29 – 30, 2020          (2)         Defense attorney motion to withdraw (Dkt. no.
                                                                  352, 353)
    Jan. 31 – Feb. 2, 2020        3                         No exclusion applies
      Feb. 3 – 10, 2020          (8) 2       Joint motion to continue pretrial and trial dates
                                                             (Dkt. no. 354, 355)
        Feb. 11, 2020              1                        No exclusion applies
      Feb. 12 – 13, 2020          (2)         Government’s unopposed motion to continue
                                                        hearing (Dkt. no. 356, 357)
    Feb. 14 – March 4, 2020       20                        No exclusion applies
    March 5 – Oct. 22, 2020      (232)       Defense motions to dismiss on double jeopardy
                                              and "supervisory authority" grounds (Dkt. no.
                                              363–66, 404–05); at oral argument on August
                                              24, 2020, Snyder agreed to exclude the time
                                              between argument and the issuance of Judge
                                              Theresa Springmann’s opinion (no later than
                                                     October 24, 2020) (Dkt. no. 402)
    Oct. 23 – Nov. 15, 2020       24                        No exclusion applies

         Snyder argues that at least 77 non-excluded days have passed since Judge Van

Bokkelen granted him a new trial on Count 2. This calculation omits certain dates the

government argues are excluded under the Act. By the government's count, only 62



1 The government argues that, in addition to the 45 days excluded due to the
continuance, four additional days must be excluded because the parties’ next
appearance before Judge Van Bokkelen was not until January 24, 2020. The Court
need not address this argument because even if those four days are not excluded under
the Act, 70 non-excluded days have not passed since the new trial was granted.
2 The government contends this period encompasses only seven days, but that number
is incorrect because, including the date the motion was filed and the date the motion
was resolved, eight days passed. See Bell, 925 F.3d at 374 n.1.

                                            4
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 5 of 18


non-excluded days have passed.

       1.     "Ministerial" motions

       First, the government contends that the time during which certain pretrial motions

were pending is excluded regardless of whether they actually delayed the trial date.

Specifically, it argues that the time that the two defense motions to withdraw and the

two motions to continue were pending are automatically excluded under section

3161(h)(1)(D). 3 Snyder concedes that pretrial motions are excludable under the Act,

but he characterizes the two motions to withdraw, and perhaps the motions to continue,

as "merely ministerial" and therefore inappropriate for exclusion under the Act.

       No controlling authority supports Snyder's position. The Act itself undercuts

Snyder's argument: it provides that delays "resulting from any pretrial motion" are

excluded from the Speedy Trial calculation. See 18 U.S.C. § 3161(h)(1)(D) (emphasis

added); see also 5 Wayne R. LaFave et al., Criminal Procedure § 18.3(b) n.29 (4th ed.

2020) ("Because Congress said 'any,' there is no authority for excluding some pretrial

motions on the basis that they do not require a significant amount of thought or attention

by the court.") (certain internal quotation marks omitted). Moreover, the Supreme Court

has expressly held that filing a pretrial motion tolls the clock "irrespective of whether it

actually causes, or is expected to cause, delay in starting a trial." United States v.

Tinklenberg, 563 U.S. 647, 650 (2011).



3The government argues in the alternative that the 70-day clock for the new trial on
Count 2 did not begin until the time for appeal ran because until then the order granting
a new trial was not yet final. See 18 U.S.C. § 3161(e) (“If the defendant is to be tried
again following . . . an order . . . for a new trial, the trial shall commence within seventy
days from the date the action occasioning the retrial becomes final.”). The Court need
not address this argument, because even if the clock began on the day Judge Van
Bokkelen's order was entered, 70 non-excluded days have not yet elapsed.
                                              5
    USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 6 of 18


        Though Snyder cites United States v. Parker, 30 F.3d 542 (4th Cir. 1994), for

support, that case is unpersuasive. First, the Court cannot agree with the proposition

that the motions in question were merely "ministerial," as Snyder contends. On the

motions to withdraw, an attorney cannot exit from a case by simply giving notice. Leave

of the court is required, so counsel must request leave to withdraw. See N.D. Ind. L. R.

83–8(c). And in a criminal case, withdrawal of an attorney is, or at least can be, a

matter of consequence, even if (as was the case here) the attorney is one of several

representing the client. As for the motions to continue, 4 even an "agreed" or unopposed

motion to continue a pretrial or trial date still requires approval of the court. There is no

rule that the parties can bind the court to vacate or extend a date by simply agreeing to

a continuance.

        Second, even if the motions were "ministerial," the discussion of "merely

ministerial" motions in Parker—which is not binding authority to begin with—is dicta.

See id. at 550. As the Fourth Circuit noted, the motions in Parker—a motion to

withdraw counsel and the decision to substitute counsel—were not "ministerial." See id.

In fact, the court's discussion of ministerial motions was limited to a hypothetical: "if a

district court were to assert, after the fact, that a series of consecutive 30–day delays

had been 'reasonably attributable' to the consideration of pretrial motions, yet we found

those motions to be clearly frivolous or merely ministerial, we would not hesitate to

reverse for an abuse of discretion." Id. (emphasis added). In any event, to the extent

that dicta is persuasive, it is arguably foreclosed by the Supreme Court's decision in



4Snyder does not appear to contest this exclusion in his reply, but his opening brief
describes the period including February 3-10, 2020 as a period for which "no exclusion
applies," Def.'s Mot. at 4, so the Court addresses it for purposes of completeness.
                                              6
    USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 7 of 18


Tinklenberg. See Tinklenberg, 563 U.S. at 650.

        In sum, the pretrial motions automatically tolled the Speedy Trial Act clock.

        2.     Judge Van Bokkelen's 45–day continuance and Judge Springmann’s
               post-hearing exclusion of time

        In his reply brief, Snyder also takes issue with the exclusion of two other periods.

The first, a continuance, came soon after Judge Van Bokkelen granted a new trial on

Count 2. On December 6, 2019, the government requested a 45-day continuance in

order to review the prior trial's transcripts so that it could assess how it should proceed

going forward, and it specifically requested an exclusion of this time under the Speedy

Trial Act. Snyder did not object to the 45-day continuance and expressly agreed to

exclusion of this time under the Act, saying "[w]e do not object on a speedy trial basis."

Dkt. no. 388 at 4.

        The second event occurred while Judge Springmann considered Snyder's

motions to dismiss on double jeopardy and "supervisory authority" grounds. After

hearing oral argument on these motions, Judge Springmann advised the parties that

although she had originally expected to rule within 30 days, for various reasons, largely

concerning the complexity of the parties' presentations, she anticipated it would be

closer to 60 days. The judge also stated that she wanted to obtain the transcript of the

parties' lengthy oral arguments and said that "I would like to make sure that there are no

issues with that additional time . . . and effectively extending the time period that might

otherwise bump against the speedy trial time limits." 5 Dkt. no. 403 at 120. When




5Under 18 U.S.C. § 3161(h)(1)(H), a "delay reasonably attributable to any period, not to
exceed thirty days, during which any proceeding concerning the defendant is actually
under advisement by the court" is automatically excluded. Presumably for this reason,
                                              7
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 8 of 18


asked if the defense had "any concern or issues," Snyder's counsel stated, "Your

Honor, we have no objection to that calendar." Id.

       Snyder has now done an about-face on both of these points: he argues that

neither Judge Van Bokkelen's 45-day continuance nor Judge Springmann's 30-day

extension should be excluded under the Act. Specifically, Snyder contends that Judge

Van Bokkelen's 45-day continuance is non-excludable because the judge did not make

sufficient or valid ends-of-justice findings under section 3161(h)(7). With regard to the

period after the oral argument on the motions to dismiss and Judge Springmann's

ruling, Snyder argues that only the first 30 days should be excluded, not the extra 30

that Judge Springmann requested, because on the day of the hearing—August 24,

2020—the judge had already received all of the documents necessary to start the 30-

day clock under 18 U.S.C. § 3161(h)(1)(H).

       The Court rejects these arguments for several reasons. First, Snyder forfeited

both points. In his initial brief, he prominently included a chart setting out the periods

that he contended were and were not appropriately excluded. Def.’s Mot. at 4. In this

chart, he identified both of these periods as excluded under the Act but included a

reference "but see fn. 3 below." In that small-type footnote, Snyder stated that for

"purposes of the record only" his position was that these two periods were not excluded

under the Act but further stated that because he believed the non-excludable time

exceeded 70 days even without these periods, he would not "push" the points. And he

didn't; he left these points undeveloped and made no effort to explain why the Court




Snyder takes issue with only 30 of the 60 days it took Judge Springmann to issue her
ruling on the motion.
                                              8
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 9 of 18


should ignore his express waivers before Judges Van Bokkelen or Springmann. "As

litigants have often been reminded, a skeletal argument, really nothing more than an

assertion, does not preserve a claim." United States v. Macchione, 660 F. Supp. 2d

918, 926 (N.D. Ill. 2009) (alterations accepted) (internal quotation marks omitted) (citing

United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)); see also United States v.

Lupton, 620 F.3d 790 n.2, 803 (7th Cir. 2010) ("An exiguous mention . . . does not a

developed argument make") . It wasn't until his reply brief that Snyder made full-fledged

arguments to press either of these points. This is likely because it did not become

apparent until he saw the government's response that the treatment of these two

periods could make a difference in the outcome. But this is pretty close to the very

definition of a forfeiture, or even a waiver: not arguing or effectively whispering some

points because others seem more important.

       Second, aside from forfeiture, Snyder affirmatively agreed to both of these

continuances and to the exclusion of time under the Act. He cannot take that back now.

In other words, Snyder isn't entitled to rescind his concessions because it no longer

serves his interests. See United States v. Wasson, 679 F.3d 938, 948–49 (7th Cir.

2012) (citing cases that discuss the unfairness of a defendant agreeing to or seeking a

continuance only to later assert that insufficient findings were made under the Act, but

declining to decide whether estoppel prevents a party from challenging a continuance

on that basis). Snyder’s circumstances are nothing at all like those the Supreme Court

faced in Zedner v. United States, 547 U.S. 489 (2006), which Snyder cites. Zedner

concerned a defendant's prospective waiver of the Speedy Trial Act at the outset of his

case. Id. at 502. In this case, Snyder did not waive the Act's application, and his waiver



                                             9
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 10 of 18


was not prospective. Rather, he contemporaneously agreed that particular

continuances and time exclusions were proper. Put simply, Snyder is asking “to

sandbag the government by insisting that the time be counted against the speedy trial

clock” even though he “explicitly agree[d] to the government's request that time be

excluded.” See United States v. Baskin-Bey, 45 F.3d 200, 204 (7th Cir. 1995). There is

no basis in law to support this.

       Third, even if he was entitled to rescind his concessions and argue the point now,

Snyder's arguments still lack merit. The Court addresses the 45-day continuance first.

At bottom, Snyder's argument is that Judge Van Bokkelen failed to make sufficient

ends-of-justice findings because he didn't tick off all the Act's relevant statutory

elements contemporaneously with his granting the government's motion. This,

however, was not required; a judge may rely on the words of the party's motion. See

Wasson, 679 F.3d at 947 ("Although it may have been better for the district court to

spell out its agreement with Wasson's motion when granting it, the fact that Wasson's

motion laid out the reasons supporting the continuance and the court subsequently

granted the motion satisfies us the court considered the appropriate factors.").

       It is apparent from the record that Judge Van Bokkelen, in excluding the 45 days,

relied on the government's request, which sufficiently addressed the ends-of-justice

factors under § 3161(h)(7)(B). During the status conference, the government explained

that the United States Attorney's Office in Chicago (rather than the office in Northern

Indiana) was supervising Snyder's case and would need time to review the entirety of

the trial's transcripts to make an "informed decision" on whether to retry Count 2. Dkt.

no. 388 at 4. In the "interests of justice," the government asked for a 45-day



                                             10
    USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 11 of 18


continuance and that the time be excluded under the Act. 6 Id. The government's

request is reasonably interpreted as invoking the second factor in the Act: "the case is

so unusual or so complex, due to . . . the nature of the prosecution . . . that it is

unreasonable to expect adequate preparation for pretrial proceedings or for the trial

itself within the time limits established by this section." 18 U.S.C. § 3161(h)(7)(B)(ii).

That aside, if the explanations given by Judge Van Bokkelen or by the government were

insufficient, one would have expected Snyder to say so at the time. The fact that he

didn't indicates that the rationale offered by the government was sufficient or at least

that Snyder perceived it as such.

         Next the Court considers Snyder's newly-minted challenge to Judge

Springmann's exclusion of an extra 30 days following arguments on the defense

motions to dismiss. As the Court has noted, Judge Springmann held argument on the

relevant motions on August 24, 2020 and, at the conclusion of that argument, indicated

that it would take her approximately 60 days to issue a decision, rather than 30 as she

had originally expected. Judge Springmann explained that she required additional time

due to, among other things, the length of the oral arguments and that she wanted "to

receive the transcript." Dkt. no. 403 at 120. She stated that she "would like to make

sure there are no issues with that additional time . . . and effectively extending the time

period that might otherwise bump against the speedy trial time limits." 7 Id. When Judge



6 Again, Snyder agreed to this exclusion of time. When Judge Van Bokkelen asked if
Snyder had "any problem with" the exclusion of time, Snyder's counsel said "I don't
think so." Dkt. no. 388 at 4. Judge Van Bokkelen pushed defense counsel, stating: "By
I don't think so, is that going to change?" Id. Snyder's counsel said, "No." Id.
7   Here is the complete quote of Judge Springmann's remarks:

                                              11
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 12 of 18


Springmann directly asked defense counsel, "Would there be any concern or issues in

that regard for the Defense?" Snyder's attorney stated: "Your Honor, we have no

objection to that calendar." Id. Given this express agreement, the Court's conclusions

regarding Judge Van Bokkelen's continuance—relating to Snyder's forfeiture,

agreement, and estoppel—apply with equal force here.

       That aside, under 18 U.S.C. § 3161(h)(1)(H), a "delay reasonably attributable to

any period, not to exceed thirty days, during which any proceeding concerning the

defendant is actually under advisement by the court" is automatically excluded. A

proceeding is "under advisement" once "the court receives all the papers it reasonably

expects" on the motion. Henderson v. United States, 476 U.S. 321, 329 (1986). Snyder

now argues, contrary to his position at the time, that the Speedy Trial Act clock started

to run once Judge Springmann had received the parties' PowerPoint presentations (on

August 24, 2020 during the oral argument) and not later when she obtained a copy of

the oral-argument transcript. For that reason, Snyder now contends, the 30-day delay




   My estimate on getting a decision out, a ruling with regard to the two motions to
   dismiss, I think I'm going to recommend extending that; and I just want to make
   sure there would be no issues in doing the same, so that the Court can review the
   arguments today from the transcripts that the court reporter will be preparing.

   I had anticipated being able to do so within 30 days from today's date; but given
   the amount of time the Court has taken in on the arguments, the supplemental
   authority that was filed in August 20th, and the additional information highlighted
   and presented, the Court thinks it may be closer to 60 days. And so I've kind of
   circled October 24, 2020 to get an opinion out. I would like to make sure there are
   no issues with that additional time for the Court to receive the transcript and
   incorporate the Power Points of today's oral argument, and effectively extending
   the time period that might otherwise bump against the speedy trial time limits.
   Would there be any concern or issues in that regard for the Defense?

Dkt. no. 403 at 120.
                                            12
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 13 of 18


provided by section 3161(h)(1)(H) ended on September 23, and the clock began

running again on September 24.

       Contrary to Snyder's argument, the guidance is Henderson is not limited to the

parties' briefs. The Supreme Court explained the 30-day delay begins when a motion is

"'under advisement,' i.e., 30 days from the time the court receives all the papers it

reasonably expects." Henderson, 476 U.S. at 329. Judge Springmann made it clear

that among the papers she reasonably expected and needed before issuing a decision

was the transcript of the hearing. The docket shows the hearing transcript wasn’t

available until September 23, 2020. See Dkt. no. 403. Judge Springmann issued her

opinion 29 days after that, on October 22, 2020, within the 30-day excluded period.

Thus, even if Snyder has not forfeited or waived the point or is not estopped from

making the 180-degree turn he is now attempting, his argument fails on the merits.

       In sum, both continuances tolled the Speedy Trial Act clock.

       3.     Final calculation

       The chart below outlines the events that occurred over the period and totals the

number of the non-excluded days. As noted earlier, "for motions that are filed and

remain pending” courts must “count from and including the date the motion was filed

through and including the date it was resolved." United States v. Bell, 925 F.3d 362,

374 n.1 (7th Cir. 2019).

            Date                Non-                               Event
                              excluded
                                days
 Nov. 28 – Dec. 6, 2019           9                          No exclusion applies
 Dec. 7, 2019 – Jan. 20,                       Government requests 45-day continuance to
          2020                                review trial transcripts; Snyder did not object to
                                              the 45-day continuance and agrees to exclude
                                             this time from calculation under the Act (Dkt. no.

                                            13
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 14 of 18


                                                                     325)
      Jan. 21 – 26, 2020             6                       No exclusion applies
      Jan. 27 – 28, 2020                       Defense attorney motion to withdraw (Dkt. no.
                                                                   349, 351)
      Jan. 29 – 30, 2020                       Defense attorney motion to withdraw (Dkt. no.
                                                                   352, 353)
     Jan. 31 – Feb. 2, 2020          3                       No exclusion applies
       Feb. 3 – 10, 2020                       Joint motion to continue pretrial and trial dates
                                                              (Dkt. no. 354, 355)
        Feb. 11, 2020                1                       No exclusion applies
      Feb. 12 – 13, 2020                        Government’s unopposed motion to continue
                                                         hearing (Dkt. no. 356, 357)
 Feb. 14 – March 4, 2020            20                       No exclusion applies
 March 5 – Oct. 22, 2020                       Defense motions to dismiss on double jeopardy
                                                and "supervisory authority" grounds (Dkt. no.
                                                363–66, 404–05); at oral argument on August
                                                 24, 2020, the parties agreed to exclude time
                                                between argument and the issuance of Judge
                                                Theresa Springmann’s opinion (no later than
                                                       October 24, 2020) (Dkt. no. 402)
 Oct. 23 – Nov. 15, 2020            24                       No exclusion applies
         TOTAL:                  63 days

         In sum, only 63 non-excluded days have passed since the order granting a new

trial. Snyder's rights under the Speedy Trial Act have not been violated.

B.       Constitutional right to a speedy trial

         The Sixth Amendment right to a speedy trial is "triggered when an indictment is

returned against a defendant." Hills, 618 F.3d at 629. To determine whether a pretrial

delay violates the Sixth Amendment, courts consider: "(1) the length of the delay, (2) the

reason for the delay, (3) the defendant's assertion of his speedy trial right, and (4) the

prejudice to the defendant caused by the delay." United States v. Thomas, 933 F.3d

685, 694 (7th Cir. 2019).

         1.     Length of the delay

         "[T]o trigger a speedy trial analysis, an accused must allege that the interval

between accusation and trial has crossed the threshold dividing ordinary from

                                              14
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 15 of 18


'presumptively prejudicial' delay. Doggett v. United States, 505 U.S. 647, 651–52

(1992). "The length of the delay . . . is not so much a factor as it is a threshold

requirement: without a delay that is presumptively prejudicial, [courts need not examine]

other factors." Hills, 618 F.3d at 629–30 (alterations accepted) (internal quotation

marks omitted). The Seventh Circuit has said that "delays approaching one year [are]

presumptively prejudicial." United States v. White, 443 F.3d 582, 589–90 (7th Cir.

2006).

         Snyder argues that the proper way to determine the length of the delay is to

count from the date of his indictment, November 17, 2016, to the present. If Snyder not

yet had a trial, this would make sense. But there was a trial, held in January-February

2019. After that, a new trial was granted on Count 2 on Snyder's motion. In the Court's

view, it would defy logic and common sense to count from November 2016 to now and

pretend the earlier trial never happened. It therefore seems to the Court that the more

appropriate start date is the date the order for a new trial was entered, November 27,

2019. Regardless, no matter the start date, a year or more has passed and Snyder's

retrial has not occurred, so the delay is presumptively prejudicial.

         2.     Blame for delay

         Turning to the second factor, reason for the delay, "[b]ecause pretrial delay is

often both inevitable and wholly justifiable, different weights should be given to different

reasons for delay." Hills, 618 F.3d at 630 (alterations accepted) (citations omitted).

"Delays due to the complexity of the case . . . support a finding that no Sixth

Amendment violation occurred." Id. "[D]elays resulting from defense counsel's need to

prepare are attributable to the defendant," while "delays resulting from a trial court's



                                              15
    USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 16 of 18


schedule are ultimately attributed to the government, but weighted less heavily." Id.

         Nearly all of the delay in bringing Count 2 to trial since Judge Van Bokkelen

granted a new trial has been the result of the global pandemic and the resulting inability

to conduct a trial in a manner that is safe for jurors, litigants, and court staff. That delay

cannot rationally be attributed to the prosecution and cannot be viewed as anything

other than completely justifiable. Snyder does not argue otherwise.

         The two delays Snyder presses—resulting from consideration of his motions

related to the government's seizure of his e-mail and his post-trial motions—are

arguably attributable to him, not the government. Though Snyder acknowledges this,

he argues that because these motions were necessary to challenge what he claims was

unethical government conduct, the government must share some of the burden as well.

But, of the many allegations of governmental misconduct Snyder has advanced to date,

the vast majority have been rejected. 8 On balance then, the majority of this delay is

appropriately attributed to Snyder. This factor cuts against finding a constitutional

violation.

         3.    Assertion of speedy trial rights

         The parties agree that Snyder asserted his right to a speedy trial on November 2,

2020. But this assertion occurred after the delays that Snyder argues violated his

speedy trial rights. As a result, his late assertion "does not weigh strongly in his favor."

See United States v. Patterson, 872 F.3d 426, 436 (7th Cir. 2017); see also White, 443

at 590–91 (stating that because defendant's speedy-trial assertion came three months



8 In 2018, Judge Van Bokkelen precluded the government from using certain exhibits at
trial after determining that the government failed to appropriately filter out e-mails that
contained privileged attorney-client communications.
                                              16
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 17 of 18


after the delay had occurred, this factor did "not weigh strongly in his favor").

       4.     Prejudice resulting from delay

       Finally, the Court must examine whether Snyder has been prejudiced as a result

of the delay of his trial. "Prejudice to the defendant is assessed in light of the interests

which the speedy trial right was designed to protect." Patterson, 872 F.3d at 436.

Those rights are: "preventing oppressive pretrial incarceration, minimizing the anxiety

and concern of the accused, and [—the one given the most weight—] limiting the

possibility that the defense will be impaired by the delay." Id.

       Snyder is not in pretrial detention, so that is not at issue here. He does not argue

that his defense has been limited by delay, nor does he argue that he suffers from

undue anxiety or concern as a result of the delay. Instead, he summarily argues that a

litany of "major evils" listed in United States v. Marion, 404 U.S. 307, 320 (1971), are

present in this case. Even if the Court were to interpret the invocation of the Marion

"evils" as a contention that Snyder suffers from undue anxiety or concern as a result of

the delay of his trial, he has not offered evidence to support those claims. When a

defendant fails to offer evidence of anxiety beyond a "general assertion" that he is

afflicted, courts "need not give [such claims] much weight." Hills, 618 F.3d at 632.

       Weighing the four factors together, although the delay was presumptively

prejudicial within the meaning of White, the other factors do not support finding a

constitutional violation: most of the relevant delay is appropriately attributed to Snyder;

he asserted his right after the events that he alleges caused the delay occurred; and he

suffered no specific prejudice from the delay.




                                             17
 USDC IN/ND case 2:16-cr-00160-MFK document 440 filed 02/03/21 page 18 of 18


                                       Conclusion

        For the reasons stated, the Court denies Snyder's motion to dismiss [dkt. no.

425].



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: February 3, 2021




                                            18
